UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrantþ Filed by a Party other than the Registranto Check the appropriate box: þ Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 GREEN ENERGY MANAGEMENT SERVICES HOLDINGS, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: GREEN ENERGY MANAGEMENT SERVICES HOLDINGS, INC. 381 Teaneck Road, Suite 3 Teaneck, New Jersey 07666 (201) 530-1200 NOTICE OF SPECIAL MEETING OF STOCKHOLDERS To All Stockholders of Green Energy Management Services Holdings, Inc.: The purpose of this letter is to inform you that on Tuesday, October 18, 2011, at 9:00 a.m., Eastern time, a Special Meeting of Stockholders (the “Special Meeting”) of Green Energy Management Services Holdings, Inc., a Delaware corporation (the “Company”), will be held at the offices of Kaye Scholer LLP, located at 425 Park Avenue, New York, New York 10022, to consider and vote upon the following six proposals described in the accompanying proxy statement (the “Proxy Statement”): · To approve an amendment to the Company’s Amended and Restated Certificate of Incorporation (the “Certificate of Incorporation”) to effect a reverse stock split of each of the outstanding shares of the Company’s common stock, $0.0001 par value per share (the “Common Stock”), at a ratio to be determined by the Board of Directors of the Company (the “Board of Directors”) of not less than one-for-five (1-for-5) and not more than one-for-fifteen (1-for-15) (with the exact ratio to be set at a whole number within this range as determined by the Board in its sole discretion), with no change in par value, so that each new share of Common Stock will be issued for up to fifteen (15) shares of issued and outstanding Common Stock, without a corresponding reduction of the number of shares of Common Stock the Company is authorized to issue (the “Reverse Stock Split”) - Proposal No. 1; · To approve an amendment to the Certificate of Incorporation eliminating the classification of the Board of Directors - Proposal No. 2; · To approve an amendment to the Certificate of Incorporation to permit action by written consent of stockholders - Proposal No. 3; · To approve an amendment to the Certificate of Incorporation torepeal Article IX - stockholder approval of a “Business Combination” with an “Interested Person” - Proposal No. 4; · To approve an amendment to the Certificate of Incorporation to provide indemnification of, advance expenses to, and hold harmless, the Company’s officers and directors to the maximum extent permitted by the General Corporation Law of the State of Delaware, and, to the extent and in the manner permitted by law, to provide indemnification and advance expenses to any other person when and as authorized by appropriate corporate action - Proposal No. 5; · To approve an amendment to the Certificate of Incorporation to remove certain provisions of the Certificate of Incorporation requiring supermajority voting requirements - Proposal No. 6; · To transact such other business as may properly come before the meeting or any adjournment(s) thereof. If each of the Proposals Nos. 2 through 6 are approved by the Company’s stockholders at the Special Meeting, the Company will adopt its Second Amended and Restated Certificate of Incorporation (the “Second Amended and Restated Certificate of Incorporation”), in the form of Annex B attached to the accompanying Proxy Statement, reflecting the approval of the Company’s stockholders of the changes to the Certificate of Incorporation set forth in such proposals and to include other technical, conforming and administrative changes to the Certificate of Incorporation.The Board of Directors believes that such other technical, conforming and administrative changes being made to the Certificate of Incorporation are not material.If any or all of the Proposals Nos. 2 through 6 are not approved by the Company’s stockholders at the Special Meeting, the applicable provision currently set forth in the Certificate of Incorporation willcontinue tobe included in the Second Amended and Restated Certificate of Incorporation to be adopted by the Company. The Board of Directors has unanimously approved each of the foregoing proposals and the form of the Second Amended and Restated Certificate of Incorporation and recommends that you vote in favor of each of the proposals.The Board of Directors has fixed the close of business on September 6, 2011 as the record date for the determination of stockholders entitled to notice of and to vote at the Special Meeting or any adjournment thereof. Shares of the Common Stock of the Company may be voted at the Special Meeting only if the holder is present at the meeting in person or by valid proxy. Whether or not you are personally able to attend the Special Meeting, please complete, sign and date the enclosed proxy card and return it in the enclosed prepaid envelope as soon as possible.This action will not limit your right to vote in person if you do wish to attend the Special Meeting and vote personally. 2 You are urged to review carefully the information contained in the accompanying Proxy Statement prior to deciding how to vote your shares.This notice, the accompanying Proxy Statement and a form of the proxy card are first being mailed to the Company’s stockholders on or about , 2011. The Board of Directors cordially invites you to attend the Special Meeting. September 2, 2010 By Order of the Board of Directors Sincerely, /s/ Ronald P. Ulfers, Jr. Ronald P. Ulfers, Jr. Chairman, President and Chief Executive Officer Green Energy Management Services Holdings, Inc. 381 Teaneck Road, Suite 3 Teaneck, New Jersey 07666 PLEASE VOTE AS SOON AS POSSIBLE TO ENSURE THAT YOUR VOTE IS RECORDED PROMPTLY EVEN IF YOU PLAN TO ATTEND THE SPECIAL MEETING.YOU HAVE THREE OPTIONS FOR SUBMITTING YOUR VOTE BEFORE THE SPECIAL MEETING: VIA THE INTERNET, BY PHONE OR BY MAIL.FOR FURTHER DETAILS, SEE “QUESTIONS AND ANSWERS” IN THE PROXY STATEMENT.IF YOU HAVE INTERNET ACCESS, THE COMPANY ENCOURAGES YOU TO RECORD YOUR VOTE ON THE INTERNET.IT IS CONVENIENT AND IT SAVES YOUR COMPANY SIGNIFICANT PROCESSING COSTS. Important Notice Regarding the Availability of Proxy Materials for Green Energy Management Holdings, Inc.’s Special Meeting of Stockholders to be Held on October 18, 2011 This Proxy Statement and a form of a proxy card are available at http://www.gempowered.com. In accordance with SEC rules, this website does not use “cookies”, track the identity of anyone accessing the website to view the proxy materials or gather any personal information.Information on Green Energy Management Holdings, Inc.’s website does not constitute a part of this Proxy Statement. 3 TABLE OF CONTENTS GENERAL INFORMATION 6 REQUIRED VOTE FOR APPROVAL 7 OVERVIEW OF PROPOSALS NOS. 1 THROUGH 6 8 QUESTIONS AND ANSWERS ABOUT THE PROPOSALS 9 PROPOSAL NO. 1: APPROVAL OF THE REVERSE STOCK SPLIT 16 Proposed Amendment 16 Reasons for the Reverse Stock Split 16 Effective Date 17 Effects of the Reverse Stock Split 17 No Going Private Transaction 19 Certain U.S. Federal Income Tax Consequences of the Reverse Stock Split 19 Dissenters Rights 20 Relationship Among Proposals and the Consequences of the Stockholder Vote 20 Required Vote for Approval 20 Recommendation of the Board of Directors 20 PROPOSAL NO. 2: APPROVAL OF AN AMENDMENT TO THE CERTIFICATE OF INCORPORATION ELIMINATING THE CLASSIFICATION OF THE BOARD OF DIRECTORS. 21 Proposed Amendment 21 Reasons for Recommended Change 21 Dissenters Rights 21 Relationship Among Proposals and Consequences of the Stockholder Vote 22 Required Vote for Approval 22 Recommendation of the Board of Directors 22 PROPOSAL NO. 3: APPROVAL OF AN AMENDMENT TO THE CERTIFICATE OF INCORPORATION TO PERMIT ACTION BY WRITTEN CONSENT OF STOCKHOLDERS. 23 Proposed Amendment 23 Background 23 Reasons for the Proposal 23 Effect of the Authorization to Permit Stockholders to Act by Written Consent 23 Dissenters Rights 24 Relationship Among Proposals and Consequences of the Stockholder Vote 24 Required Vote for Approval 24 Recommendation of the Board of Directors 24 PROPOSAL NO. 4: APPROVAL OF AN AMENDMENT TO THE CERTIFICATE OF INCORPORATION TOREPEAL ARTICLE IX - STOCKHOLDER APPROVAL OF A “BUSINESS COMBINATION” WITH AN “INTERESTED PERSON”. 25 Proposed Amendment 25 Reasons for the Proposal 25 Interests of Certain Persons in the Proposal 26 Dissenters Rights 26 Relationship Among Proposals and Consequences of the Stockholder Vote 26 Required Vote for Approval 26 Recommendation of the Board of Directors 26 4 PROPOSAL NO. 5: APPROVAL OF AN AMENDMENT TO THE CERTIFICATE OF INCORPORATION TO PROVIDE INDEMNIFICATION OF, ADVANCE EXPENSES TO, AND HOLD HARMLESS, THE COMPANY’S OFFICERS AND DIRECTORS TO THE MAXIMUM EXTENT PERMITTED BY THE DGCL, AND, TO THE EXTENT AND IN THE MANNER PERMITTED BY LAW, TO PROVIDE INDEMNIFICATION AND ADVANCE EXPENSES TO ANY OTHER PERSON WHEN AND AS AUTHORIZED BY APPROPRIATE CORPORATE ACTION. 27 Proposed Amendment 27 Limiting the Liability of Officers and Directors Under the DGCL 27 Reasons for the Proposal 27 Effect of Approving the Proposal 28 Dissenters Rights 28 Relationship Among Proposals and Consequences of the Stockholder Vote 28 Required Vote for Approval 28 Recommendation of the Board of Directors 28 PROPOSAL NO. 6: APPROVAL OF AN AMENDMENT TO THE CERTIFICATE OF INCORPORATION TO REMOVE CERTAIN PROVISIONS OF THE CERTIFICATE OF INCORPORATION REQUIRING SUPERMAJORITY VOTING REQUIREMENTS. 29 Proposed Amendment 29 Reasons for the Proposal 29 Effect of Approving the Proposal 29 Dissenters Rights 30 Relationship Among Proposals and Consequences of the Stockholder Vote 30 Required Vote for Approval 30 Recommendation of the Board of Directors 30 STOCK OWNERSHIP OF CERTAIN BENEFICIAL OWNERS, MANAGEMENT AND CONSENTING STOCKHOLDERS 31 HOUSEHOLDING INFORMATION 33 STOCKHOLDER PROPOSALS 33 WHERE YOU CAN FIND MORE INFORMATION 33 OTHER MATTERS 33 ANNEXES Annex A: Certificate of Amendment to Effect the Reverse Stock Split A-1 Annex B: Second Amended and Restated Certificate of Incorporation B-1 Annex C: Amendments to the Certificate of Incorporation proposed for adoption pursuant to Proposal No. 2 C-1 Annex D-1: Amendments to the Certificate of Incorporation proposed for adoption pursuant to Proposal No. 3 D-1 Annex D-2: Corresponding amendments to the Bylaws pursuant to Proposal No. 3 D-2-1 Annex E: Amendments to the Certificate of Incorporation proposed for adoption pursuant to Proposal No. 4 E-1 Annex F: Amendments to the Certificate of Incorporation proposed for adoption pursuant to Proposal No. 5 F-1 Annex G: Amendments to the Certificate of Incorporation proposed for adoption pursuant to Proposal No. 6 G-1 Annex H: Amendments to the Certificate of Incorporation proposed for adoption pursuant to Proposals Nos. 2 through 6 and the other technical, conforming and administrative changes to the Certificate of Incorporation, all as reflected in the Second Amended and Restated Certificate of Incorporation. H-1 5 GREEN ENERGY MANAGEMENT SERVICES HOLDINGS, INC. 381 Teaneck Road, Suite 3 Teaneck, New Jersey 07666 (201) 530-1200 PROXY STATEMENT September 2, 2011 General Information This Proxy Statement (this “Proxy Statement”) is being furnished by Green Energy Management Services Holdings, Inc., a Delaware corporation (the “Company”, “we”, “our” or “us”), in connection with a Special Meeting of Stockholders of the Company to be held on Tuesday, October 18, 2011, at 9:00 a.m., Eastern time, at the offices of Kaye Scholer LLP, located at 425 Park Avenue, New York, New York 10022, and any adjournment(s) thereof (the “Special Meeting”) for the following purposes: · To approve an amendment to the Company’s Amended and Restated Certificate of Incorporation (the “Certificate of Incorporation”) to effect a reverse stock split of each of the outstanding shares of the Company’s common stock, $0.0001 par value per share (the “Common Stock”), at a ratio to be determined by the Board of Directors of the Company (the “Board of Directors”) of not less than one-for-five (1-for-5) and not more than one-for-fifteen (1-for-15) (with the exact ratio to be set at a whole number within this range as determined by the Board in its sole discretion), with no change in par value, so that each new share of Common Stock will be issued for up to fifteen (15) shares of issued and outstanding Common Stock, without a corresponding reduction of the number of shares of Common Stock the Company is authorized to issue (the “Reverse Stock Split”) - Proposal No. 1; · To approve an amendment to the Certificate of Incorporation eliminating the classification of the Board of Directors - Proposal No. 2; · To approve an amendment to the Certificate of Incorporation to permit action by written consent of stockholders - Proposal No. 3; · To approve an amendment to the Certificate of Incorporation torepeal Article IX of the Certificate of Incorporation - stockholder approval of a “Business Combination” with an “Interested Person” - Proposal No. 4; · To approve an amendment to the Certificate of Incorporation to provide indemnification of, advance expenses to, and hold harmless, the Company’s officers and directors to the maximum extent permitted by the General Corporation Law of the State of Delaware (the “DGCL”), and, to the extent and in the manner permitted by law, to provide indemnification and advance expenses to any other person when and as authorized by appropriate corporate action - Proposal No. 5; · To approve an amendment to the Certificate of Incorporation to remove certain provisions of the Certificate of Incorporation requiring supermajority voting requirements - Proposal No. 6; and To transact such other business as may properly come before the meeting or any adjournment(s) thereof. If each of the Proposals Nos. 2 through 6 are approved by the Company’s stockholders at the Special Meeting, the Company will adopt its Second Amended and Restated Certificate of Incorporation (the “Second Amended and Restated Certificate of Incorporation”), in the form of Annex B attached to this Proxy Statement, reflecting the approval of the Company’s stockholders of the changes to the Certificate of Incorporation set forth in such proposals and to include other technical, conforming and administrative changes to the Certificate of Incorporation.The Board of Directors believes that such other technical, conforming and administrative changes being made to the Certificate of
